Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2005

USA v. Cooper
Precedential or Non-Precedential: Precedential

Docket No. 04-1334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Cooper" (2005). 2005 Decisions. Paper 1505.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1505


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              UNITED STATES COURT OF APPEALS FO R TH E THIRD CIRCUIT

                                                                                             February 10, 2005

                                               No. 04-1334

                                     UNITED STATES OF AMERICA
                                                     v.
                                        SARUN COOPER, Appellant
                                   (M.D. of P.A. Criminal No. 03-cr-00226)


Present:         NYGAARD, ROSENN, and BECKER, CIRCUIT JUDGES.


                1. Motion by Appellee to Amend Note 2 of Slip Opinion




                                                                       /s/ Chanel R. Graham
Opinion & Judgment entered 1/26/05                                    Chanel R. Graham 267-299-4955
Mandate due to issue 2/17/05                                          Case Manager
                                                 ORDER

It is ordered that note 2 of the slip opinion is amended by revising the last sentence to read as follows:

               Cooper having been ordered to submit her DNA sample prior to October 30,
               2004, however, the amendment does not affect the disposition of this case.




                                                                      By the Court,


                                                                      /s/ MAX ROSENN
                                                                      Circuit Judge
Dated: February 15, 2005
CRG/cc: Ronald A. Krauss, Esq.
         Lori J. Ulrich, Esq.
         Theodore B. Smith III, Esq.